Citation Nr: 1530064	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from May 1979 to November 1979, and active service from November 1990 to May 1991 and from December 1995 to September 1996.  He had additional service in the Missouri Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri hereinafter (Agency of Original Jurisdiction (AOJ)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish his entitlement to service connection for tinnitus.  In an August 2011 statement, he reported tinnitus since exposure to acoustic trauma during service.  However, he did not identify the period of service or the approximate date of onset of the alleged tinnitus.  At a September 2012 VA examination, the Veteran reported "occasional" tinnitus, but the onset was "unknown."  The VA examiner, while conceding the Veteran's noise exposure, found no hearing loss disability on examination and further indicated that the Veteran's description of tinnitus symptoms was "not indicative of noise-induced hearing loss."

In this case, the Veteran has provided unclear statements as to the exact onset of his tinnitus symptoms.  The Board finds that further record development, such as treatment records from Dr. M.E.M. contemporaneous to the last period of active service and employment examinations from the St. Louis Marshall's Office may assist in determining the onset of tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  Request a statement from the Veteran regarding the circumstances of the onset of tinnitus, to include the approximate date of onset.

2.  Assist the Veteran in obtaining the following records:

	a) complete records from Dr. M.E.M. (see VA examination report dated December 1991); and

	b) all medical records and employment examinations from the St. Louis Marshall's Office.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

